DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               AARON SAPP,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-1279

                               [April 9, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara McCarthy, Judge; L.T. Case No. 17-6109CF10A.

   Carey Haughwout, Public Defender, Claire Victoria Madill, Malik
Ramelize, Kelly Parker and Simeon Thomas Lyons, Assistant Public
Defenders, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN, J., and BOKOR, ALEXANDER, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.